165 Mich. App. 126 (1987)
418 N.W.2d 700
METROPOLITAN LIFE INSURANCE COMPANY
v.
GOOLSBY
Docket No. 91247.
Michigan Court of Appeals.
Decided December 9, 1987.
C. Frederick Robinson, for appellants.
Gottlieb Law Offices, P.C. (by Norman N. Gottlieb), for appellees.
Before: CYNAR, P.J., and SAWYER and J.A. GILLIS,[*] JJ.
PER CURIAM.
This is an interpleader action brought by plaintiff to determine the appropriate distribution of the proceeds of a life insurance policy issued by plaintiff on the life of the deceased. The defendants represent two factions of the deceased's family. Appellants are the deceased's second wife, Dorothy Goolsby, who was divorced from the deceased prior to his death, and the children of that marriage. Appellees, other than the personal representative, are the deceased's first wife, Mildred Goolsby, and the adult children of that marriage. It appears that the first marriage may have been a common-law marriage, while the second marriage was solemnized in a civil ceremony.
Since both the deceased's first and second families, as well as the personal representative of the estate, filed for benefits under the life insurance policy, the instant action was commenced by plaintiff. Settlement negotiations were held at various times, allegedly resulting in an agreement between the parties' attorneys in January, 1986. Therefore, appellees sought specific performance of the settlement.
*128 The trial court granted specific performance, finding that appellant Dorothy Goolsby had instructed her attorney to accept the settlement offer and that her attorney communicated that acceptance to appellees' attorney. Appellants now appeal and we reverse.
The trial court correctly recognized that settlement agreements should not normally be set aside and that once a settlement agreement is reached a party cannot disavow it merely because he has had "a change of heart." See Thomas v Michigan Mutual Ins Co, 138 Mich. App. 117; 358 NW2d 902 (1984). We have no difficulty in accepting the trial court's factual conclusion that appellees made an offer which appellant Dorothy Goolsby authorized her attorney to accept and which was accepted by her attorney. Dorothy Goolsby's later "change of heart" would normally be insufficient to justify the setting aside of the settlement agreement.
However, our analysis does not hinge on whether there was sufficient reason to disavow the settlement agreement. Rather, a court rule controls here, namely, MCR 2.507(H), which provides as follows:
An agreement or consent between the parties or their attorneys respecting the proceedings in an action, subsequently denied by either party, is not binding unless it was made in open court, or unless evidence of the agreement is in writing, subscribed by the party against whom the agreement is offered or by that party's attorney.
This rule applies to settlement agreements. Rossi v Transamerica Car Leasing Co (On Rehearing), 141 Mich. App. 403; 368 NW2d 880 (1984); Gojcaj v Moser, 140 Mich. App. 828; 366 NW2d 54 (1985). In the case at bar, the settlement offer and acceptance were not made in open court. Therefore, to *129 be enforceable there must a writing subscribed by appellants or their attorney. No such writing exists; therefore, the alleged oral settlement agreement is unenforceable.[1]
In light of our disposition of the above issue, appellants' remaining issue need not be discussed.
Reversed and remanded for further proceedings consistent with this opinion. We do not retain jurisdiction. No costs.
NOTES
[*]  Recorder's Court judge, sitting on the Court of Appeals by assignment.
[1]  Appellees' reliance on Thomas, supra, is misplaced. In Thomas, the parties never denied the existence of the settlement agreement, but merely attempted to revoke the acceptance of the settlement agreement. See Rossi, supra at 404-405. In the case at bar, appellants deny that their acceptance was unconditional. Rather, they maintain that the acceptance was conditional and that the conditions were never met. Since appellants deny the existence of an accepted settlement offer, the provisions of MCR 2.507(H) preclude the enforcement of the offer.